department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division may u i l a b irac irae date date date dear this is in reply to your request submitted date and revised in a letter dated date for a ruling on the income_tax treatment of the division of assets of an ira the following facts and representations have been submitted under penalty of perjury in support of the ruling requested individual a owned ira c prior to date on date a initiated a series of substantially_equal_periodic_payments a sepp from ira c computed so as to satisfy the fixed amortization_method of revrul_2002_62 the monthly payments were computed on the basis of the expected lifetimes of a and using the uniform lifetime table individual a received monthly payments of this amount from date through date on date individuals a and b obtained a divorce pursuant to the judgment of divorce the account balance of ira c was to be divided and approximately half of the total was to be put into new ira e owned by b this division was accomplished on date you have requested a ruling that the division of ira c and subsequent transfer of the amount specified in the divorce decree to ira e will be considered a non-taxable transfer and will not be considered a modification of the sepp for purposes of sec_72 of the internal_revenue_code the code applicable law and regulations sec_72 of the code provides for an additional tax on distributions from an ira sec_72 of the code provides for several exceptions to the additional tax sec_72 provides an exception if the distribution is under the form of a series of substantially_equal_periodic_payments made over the life or life expectancy of the employee or the joint lives or joint life expectancies of the employee and his designated_beneficiary sec_72 of the code provides for a tax if a sepp under sec_72 is subsequently modified before the end of the 5-year period beginning with date of the first payment or before the employee reaches age sec_408 of the code provides that the transfer of an individual's interest in an ira to a former spouse under a divorce decree is not to be considered a taxable transfer and the interest transferred to the former spouse is to be treated as an ira maintained for the former spouse sec_1_408-4 of the income_tax regulations provides that a transfer from an ira of an individual's interest in whole or in part to his former spouse under a valid divorce decree shall not be considered to be a distribution from such an account nor shall it be considered to be a taxable transfer by such individual conclusions the division of the assets of ira c and the subsequent transfer of approximately half of the total into ira e occurred under the terms of a divorce decree therefore under sec_1_408-4 the transfer is not considered to be a distribution from ira c nor is it considered to be a taxable transfer by a from ira c because the transfer is not a distribution and the interest transferred is treated as an account of the former spouse it is not a distribution that modifies the sepp therefore the division of the assets of ira c pursuant to the decree of divorce does not trigger the tax of sec_72 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto the letter assumes that the above iras qualify under either sec_408 of the code or sec_408a of the code at all relevant times this ruling is directed only to the taxpayer who requested it sec_611 o k of the code provides that it may not be used or cited by others as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact at id sincerely yours david m ziegler manager ep actuarial group enclosures deleted copy of letter_ruling notice of intention to disclose cc
